Case 19-10569      Doc 65     Filed 01/12/20     Entered 01/12/20 23:49:37        Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA


     IN RE:

             JOSEPH PRESTON AUSTIN                               CASE NO.: 19-10569
                 DEBTOR                                          CHAPTER 13 CASE




                     ORDER DIRECTING DEPOSIT INTO TREASURY

        CONSIDERING the Motion by Trustee to Deposit Funds into the Treasury filed by

 Annette C. Crawford, Trustee;

        IT IS ORDERED that funds in the total amount of $833.70 be deposited into

 the Treasury of the United States in accordance with 28 U.S.C. 2041 by issuing a check made

 payable to the United States Bankruptcy Court, Middle District of Louisiana and held for the

 above named debtor.

    Baton Rouge, Louisiana, January 9, 2020.

                                   s/ Douglas D. Dodd
                                  DOUGLAS D. DODD
                          UNITED STATES BANKRUPTCY JUDGE
           Case 19-10569            Doc 65        Filed 01/12/20         Entered 01/12/20 23:49:37                Page 2 of 2
                                               United States Bankruptcy Court
                                               Middle District of Louisiana
In re:                                                                                                     Case No. 19-10569-ddd
Joseph Preston Austin                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 053N-3                  User: rcal                         Page 1 of 1                          Date Rcvd: Jan 10, 2020
                                      Form ID: pdf801                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2020.
db             +Joseph Preston Austin,   10280-15 W Winston,    Baton Rouge, LA 70809-2568

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2020 at the address(es) listed below:
              Annette C. Crawford    crawfordtrustee@annettecrawford.com
              L. Claire Mayer    on behalf of Creditor    Carrington Mortgage Services, LLC as servicer for J.P.
               Morgan Mortgage Acquisition Corp. cmayer@logs.com, laecf@logs.com
              Remy Symons     on behalf of Creditor    Carrington Mortgage Services, LLC as servicer for J.P.
               Morgan Mortgage Acquisition Corp. laecf@logs.com
              Sean Erin Williams    on behalf of Creditor    Carrington Mortgage Services, LLC as servicer for
               J.P. Morgan Mortgage Acquisition Corp. laecf@LOGS.com
              Trenton A. Grand    on behalf of Debtor Joseph Preston Austin bankruptcy@grandlawfirm.com,
               grandlawbk@gmail.com;R42034@notify.bestcase.com
              U.S. Trustee    ustp.region05@usdoj.gov
                                                                                              TOTAL: 6
